Citation Nr: 0300917	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  99-03 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
knee disability.

[The issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a cerebrovascular 
accident based on VA treatment in October 1997 will be the 
subject of a later Board of Veterans' Appeals (Board) 
decision.]


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, I.B.



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
October 1949 to September 1953, and from October 1957 to 
February 1958.  This matter comes before the Board on 
appeal from a June 1998 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at a personal hearing 
before a hearing officer at the RO in November 1998.

[The Board is undertaking additional development on the 
issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of a cerebrovascular accident based 
on VA treatment in October 1997, pursuant to 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development as required by 38 C.F.R. 
§ 20.903.  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing that issue.]


FINDING OF FACT

The veteran's service connected left knee disability is 
manifested by limitation of flexion to 110 degrees, 
limitation of extension to 5 degrees, no more than 
moderate subluxation or instability, and subjective 
complaints of pain; arthritis of the knee is not shown on 
x-ray..






CONCLUSION OF LAW

A rating in excess of 20 percent for a left knee 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.71a, Codes 5257, 
5003, 5260, 5261 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000. 

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing 
regulations.  Well-groundedness is not an issue.  The 
record includes service medical records, VA examination 
and treatment records, and private treatment records.  The 
appellant was notified of the applicable laws and 
regulations.  The rating decision, the statement of the 
case, and the supplemental statement of the case have 
informed him what he needs to establish entitlement to the 
benefit sought and what evidence VA has obtained.  In the 
October 2002 supplemental statement of the case, he was 
notified of the enactment and provisions of the VCAA 
including his and VA's relative responsibilities in 
obtaining evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Factual Background

Service connection for a left knee disability, rated 20 
percent, was granted in an August 1958 rating decision.  
In December 1997, the veteran sought an increased rating 
for his left knee disability.

VA treatment records from August 1993 to April 1995 reveal 
no complaints of or treatment for a knee disorder.  The 
veteran complained of some joint pain in the feet and 
ankles in May 1993, but did not mention any knee problems.  
On examination in October 1994, no defects of the 
extremities were noted.

VA treatment records from January 1997 to December 1997 
reveal that the veteran was treated for gouty arthritis in 
December 1997.  The veteran made no specific complaints 
regarding any knee disorder.  He reported that he walked 
10 flights of stairs daily and lifted weights.

VA treatment records from March to September 1998 reveal 
that the veteran used a cane "for safety" following a CVA.  
In June 1998, acute gouty arthritis was diagnosed.  

At the November 1998 hearing at the RO, the veteran 
testified that he had pain and instability of the left 
knee.  He  had to be careful walking or one of his knees 
would give way.  The knee would swell with activity, and 
he stated that he had lost some range of motion.  He could 
walk only 50 to 100 feet due to pain and swelling.  His 
friend, I.B., also testified.  She stated that the veteran 
required help moving around at work because of pain in the 
left knee.  She had observed the veteran limping and had 
seen the knee give way.

On November 1998 VA orthopedic examination, the veteran 
reported a history of ligament injuries to his left knee 
with instability.  He had never had surgery, and the knee 
was becoming more unstable.  It tended to buckle and swell 
when he walked.  The knee had gotten worse following his 
CVA in 1997.  Spasticity of the left leg was observed.  
There was no effusion, but osteoarthritic ridging was 
easily palpated.  There was popping and grating of the 
knee.  The range of motion was from 5 to 110 degrees.  The 
knee was stable at maximum extension, but when flexed 30 
degrees, there was some laxity in the joint.  Moderate 
instability of the left knee was diagnosed.

On August 1999 VA orthopedic examination, the patella 
moved freely with no pain.  There was a palpable rough 
surface in the patellofemoral joint.  The range of motion 
was from 0 to 130 degrees, and was without pain.  There 
was no evidence of ligament laxity.  The veteran reported 
pain in the knee after walking a half a block, and he had 
an ache in the knee.  An October 1999 MRI of the left knee 
revealed a possible old injury to the anterior cruciate 
ligament, with associated damage to the posterior cruciate 
ligament.  There were irregular bony changes on the 
patella, possibly due to old trauma.

VA treatment records from January 2000 to October 2002 
reveal that the veteran complained of recurrent left knee 
swelling in January 2001.  A recent x-ray, however, was 
normal.  The veteran was recommended for a scooter due to 
residuals of a CVA.

Analysis

Disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two ratings shall be applied, the 
higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Assignment of separate ratings under 
diagnostic codes for limitation of motion (Codes 5260 and 
5261) and instability of the knees (Code 5257) does not 
constitute pyramiding which is prohibited by 38 C.F.R. 
§ 4.14.  VAOPGCPREC 23-97, July 1, 1997.  The Schedule 
provides that arthritis is to be rated as limitation of 
motion of the affected joint.

The documented limitation of motion of the veteran's left 
knee is, at worst, to 5 degrees extension and to 110 
degrees in flexion.  Codes 5261 and 5260 provide a 
noncompensable rating for those levels of motion 
limitation.  The RO has therefore rated the veteran's left 
knee disability under Code 5257.  Under that Code, the 
next higher, 30 percent rating is not warranted unless 
severe subluxation or instability is shown.  Here, there 
is no evidence of such disability.  The most recent 
examination found no laxity in the knee joint.  The prior 
examination did note some laxity in certain positions.  
But no medical record of treatment or examination during 
the appellate period reflects more than moderate 
subluxation or instability of the left knee.  , but also 
found only a slight limitation of motion in flexion and 
extension.  Accordingly, the next higher, 30 percent, 
rating under Code 5257 is not warranted.  

Under 38 C.F.R. § 4.71a, Code 5003 (and the General 
Counsel opinion cited above), if there is less than 
compensable limitation of (or painful) motion, a 10 
percent rating may be assigned for that impairment 
separate from Code 5257.  Here, however, x-rays of the 
knee have been normal, and a separate rating for arthritis 
is not warranted.  


ORDER

A rating in excess of 20 percent for disability of the 
left knee is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

